Citation Nr: 0606114	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-24 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for a scar at the apex 
of the right shoulder, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for a 
scar on the upper lateral apex of the right arm.

3.  Entitlement to an effective date earlier than April 4, 
2002, for the award of a compensable rating for a scar at the 
apex of the right shoulder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1967 to 
July 1970, and subsequent service with the Army Reserve.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 RO rating action that 
continued a previous noncompensable (0 percent disabling) 
rating for a scar on the upper lateral apex of the right arm, 
and also granted an increased rating of 10 percent for a scar 
on the apex of the right shoulder effective April 4, 2002.  

In February 2003, the appellant filed a Notice of 
Disagreement (NOD) addressing the three issues listed on the 
title page.  The RO issued a Statement of the Case (SOC) in 
June 2003 that discussed two of the issues on appeal 
(entitlement to increased evaluations for both disabilities) 
but omitted mention of entitlement to earlier effective date.  
The appellant filed a substantive appeal in regard to all 
three issues via VA Form 9 (Appeal to the Board of Veterans' 
Appeals) in August 2003.

The RO issued a Supplemental SOC (SSOC) in September 2003 
that addressed all three issues under appeal (evaluations of 
both disabilities and entitlement to earlier effective date).  
Because the RO readjudicated the claim for earlier effective 
date via the SSOC and gave the appellant opportunity to 
respond before forwarding the case to the Board, the Board 
has jurisdiction over that issue and may conduct appellate 
review without any prejudice to the appellant.




FINDINGS OF FACT

1.  All notification action needed to fairly adjudicate each 
claim on appeal has been accomplished.

2.  The appellant is right-handed.

3.  The scar on the apex of the appellant's right shoulder is 
a superficial scar measuring 0.5 square inches; the scar is 
stable, tender, and subjectively stiff on motion, but does 
not cause functional limitation of the shoulder.  

4.  The scar on the upper lateral apex of the appellant's 
right arm is a deep scar, measuring 1.6 square inches; the 
scar is stable, not tender or painful, and does not cause 
functional limitation.

5.  The appellant filed a claim for increase for the right 
shoulder scar on April 4, 2002.

6.  In the July 2002 rating action on appeal, the RO 
increased the rating for the right shoulder scar, to 10 
percent, effective April 4, 2002.

7.  There was no pending claim for increase prior to April 4, 
2002, or evidence that the service-connected right shoulder 
scar had increased in severity so as to warrant a compensable 
rating within the one year prior to the April 4, 2002.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
scar at the apex of the right shoulder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7804 (as in effect prior to and since August 
30, 2002).

2.  The criteria for a compensable rating for a scar on the 
upper lateral apex of the right arm are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.118, 
Diagnostic Code 7805 (as in effect prior to and since August 
30, 2002).  

3.  The claim for an effective date earlier than April 4, 
2002, for a compensable rating for a scar at the apex of the 
right shoulder is without legal merit.  38 U.S.C.A. §§  5110 
(West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the above-noted criteria, 
the Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

Through the June 2002 rating action, the RO's March 2003 
notice letter, the June 2003 SOC, and the September 2003 
Supplemental SOC (SSOC), the RO notified the appellant and 
his representative of the legal criteria governing the 
claims, the evidence that had been considered in connection 
with the appeal up to that point, and the bases for the 
denial of the claims.  After each, they were given the 
opportunity to respond.  Accordingly, the Board finds that 
the appellant has received sufficient notice of the 
information and evidence needed to support the claims, and 
has been afforded ample opportunity to submit such 
information and evidence.

The RO's March 2003 notice letter informed the appellant of 
VA's duty under the VCAA to notify and assist in claim 
development and informed him of the new evidence that had 
been obtained in support of his claim; the letter also asked 
the appellant to tell VA about any additional information or 
evidence that the appellant wanted VA to pursue on his 
behalf.  The Board finds that this letter meets the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.   

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
after the July 2002 rating action on appeal.  However, the 
Board finds that the lack of full, pre-adjudication notice in 
this appeal does not in any way prejudice the appellant.  In 
this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the appellant's NOD was received in June 2000.  As indicated 
above, the rating action, the RO's notice letter, the SOC, 
and the SSOC have repeatedly explained to the appellant what 
was needed to substantiate his claim.  As a result of the RO 
development, comprehensive documentation, as identified 
below, has been associated with the file and considered in 
evaluating the appellant's instant appeal.  The RO most 
recently adjudicated the appellant's claim in September 2003 
on the basis of all the evidence of record, as reflected in 
the SSOC of that date.  

The Board also finds that no additional action is needed to 
comply with the duty to assist the appellant in connection 
with any of the claims on appeal.  The RO has obtained the 
appellant's complete service medical records (SMRs), and the 
appellant has identified no medical providers, including VA, 
who may have relevant records for development.  In June 2002, 
the appellant was afforded a VA medical examination in 
connection with his claims for higher rating; the report of 
that examination is of record.  Significantly, there is no 
indication of any additional, existing, evidence pertinent to 
any of the claims on appeal that needs to be obtained by VA.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims on appeal.  

II.  Factual Background

Service medical records show that the appellant was injured 
in July 1979 while service a period of annual training with 
the Army Reserve.  Specifically, he suffered a deep 8 cm. 
gash to the deltoid muscle and a smaller 3-4 cm. gash above 
and to the left of the larger gash.  The wounds were cleaned, 
dressed, and sutured, and appeared to be healing well.

The appellant filed a claim for service connection in October 
1979.  His claim was initially denied because he failed to 
report for a scheduled VA medical examination in November 
1979.  However, he subsequently reported for examination in 
February 1980 and reported that the shoulder was currently 
painful, tender, stiff, and constantly itchy.  The examiner 
noted a 4-1/2 inch non-tender, non-adherent scar on the upper 
lateral aspect of the right arm and a 1 inch scar on the apex 
of the right shoulder, without crepitus, redness, tenderness, 
limitation of motion, or weakness of grasp.  

Based on the VA medical examination noted above, the RO 
issued a rating decision in October 1980 that granted service 
connection for scar on the upper lateral apex of the right 
arm and for scar on the apex of the right shoulder, both 
rated as noncompensable effective August 5, 1979.  The 
appellant was notified of the rating decision by letter in 
November 1980, but he did not appeal.

There is no indication in the file that the appellant 
received medical treatment for his service-connected 
disabilities, or requested reevaluation of his service-
connected disabilities, between the initial rating action in 
October 1980 and his instant request for increased rating in 
April 2002.  

The appellant had a VA medical examination in June 2002.  He 
complained of current discomfort of the scar, to include 
intermittent shooting pain and discomfort several times per 
day, each occasion lasting for several seconds.  He also 
reported constant itching in the scar.  The appellant 
reported that prolonged driving caused the scar to become 
numb, and he reported difficulty reaching behind his back 
with his right arm.  He also reported that lifting heavy 
weight in excess of 20 pounds was painful to his right 
shoulder.  The appellant stated that he could perform self-
care and household chores, but that he had to stop working as 
an emergency medical technician because he was unable to lift 
heavy weight with the right shoulder; the appellant currently 
worked in sales and reported no occupational impairment from 
his shoulder disability in that job.  The examiner noted that 
the appellant is right-hand dominant.  

On examination, the appellant had two scars on the right 
upper arm.  The larger scar was 4 inches in length and 0.4 
inches in width, not tender, firm in texture, pale in color, 
and with evidence of loss of underlying deep fascia but no 
evidence of loss of muscle.  The smaller scar was 1 inch in 
length and 0.5 inches in width, not tender, firm in texture, 
without elevation or depression, pale in color, and without 
evidence of underlying tissue loss.  Both scars were without 
edema, inflammation, or keloid formation.  Range of motion of 
the shoulder was from 0 to 80 degrees on flexion and 
abduction, and from 0 to 90 degrees on internal and external 
rotation, although the appellant reported a subjective 
sensation of stiffness and pulling during full flexion and 
abduction.  The examiner noted that there was no limitation 
by fatigue, weakness, lack of endurance, or incoordination.  
X-ray of the right shoulder was normal.  The examiner took a 
photograph of the scar, which is in the claims file.

The examiner opined that the appellant's disability had no 
effect on his usual occupation, and that the disability 
imposed only some mild effect on the appellant's daily 
activities, due to inability to lift weight greater than 20 
pounds and difficulty with prolonged driving.

In July 2002, the RO granted an increased rating of 10 
percent for scar on the apex of the right shoulder, effective 
April 4, 2002 (the date of receipt of the claim for increased 
rating).  The same rating decision continued a noncompensable 
rating for scar on the upper lateral apex of the right arm, 
and the current appeal ensued.   

In his August 2003 substantive appeal, the appellant asserted 
that his shoulder becomes fatigued when using any type of 
hand tools (hammer, screwdriver, any twisting work, and any 
overhead work), which indicates an endurance problem.  The 
appellant also stated that the muscle cramps up and that he 
experiences numbness in the fingers of his right hand.   

III.  Claims for Higher Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disabilities of the skin, to include scars, are rated under 
38 C.F.R. § 4.118.  As addressed in more detail below, the 
rating criteria for disabilities of the skin changed 
effective August 30, 2002.  As there is no indication that 
the revised criteria are intended to have a retroactive 
effect, the Board has the duty to adjudicate the claims only 
under the former criteria for any period prior to the 
effective date of the new diagnostic codes, and to consider 
the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

In this case, the RO has considered the claims under both the 
former and revised applicable criteria, and has given the 
appellant notice of the revised criteria (see the June 2003 
SOC).  Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.   

A.  Right shoulder scar

A "superficial scar" is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(2).  An "unstable scar" is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  

In this case, the VA medical examination of June 2002 
revealed that the appellant's right shoulder scar has no loss 
of underlying tissue and is accordingly superficial.  Under 
the rating criteria in effect prior to August 30, 2002, 
superficial scars are rated under Diagnostic Code 7803 (scar, 
superficial, poorly nourished, with repeated ulceration), 
Diagnostic Code 7804 (scar, superficial, tender and painful 
on objective demonstration), or Diagnostic Code 7805 (scars, 
other, rate on limitation of function of part affected).  As 
the VA medical examination of June 2002 also revealed no 
limitation of motion or ulceration, the RO accordingly rated 
the disability under Diagnostic Code 7804 (scars, 
superficial, that are painful on objective demonstration) 
based on the appellant's complaint of tenderness during the 
examination.  The RO granted 10 percent, the only rating 
assignable under that diagnostic code.

Under the rating criteria in effect as of August 30, 2002, 
superficial scars are rated under the revised Diagnostic Code 
7802 (scars other than head, face, or neck that are 
superficial and that do not cause limited motion), or the 
essentially unchanged Diagnostic Codes 7803 (scars, 
superficial, unstable), 7804 (scars, superficial, painful on 
examination), or 7805 (scars, other, rate as limitation of 
motion of the affected part).  There is no evidence of 
limitation of motion to enable rating under Diagnostic Code 
7805, and the schedular maximum for the other diagnostic 
codes (Diagnostic Codes 7802, 7803, and 7804) is 10 percent.  
Hence, rating the disability under the revised criteria also 
does not result in the assignment of any higher rating.  

The Board notes, at this point, that in the Appellant's Brief 
filed in November 2005, the representative argues that the 
June 2002 VA medical examination is insufficient for rating 
purposes.  Specifically, the Appellant's Brief asserts that 
the Board should remand for another examination because the 
VA medical examiner allegedly failed to note whether the scar 
caused limitation of range of motion.  The Board disagrees.  
The examiner recorded the measured range of motion that the 
appellant was able to achieve, and also carefully recorded 
DeLuca criteria (pain, fatigability, weakness, and 
incoordination) and found those criteria to not be present.  
The Board notes that, in developing the case, it is essential 
to obtain medical findings that are stated in terms 
conforming to the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Board finds that the 
findings of the VA medical examination in June 2002 conform 
to the rating criteria, and that the examination is 
accordingly sufficient for rating purposes.

Under these circumstances, the Board finds that the schedular 
criteria for a rating in excess of 10 percent for service-
connected scar to the apex of the right shoulder are not met.

2.  Scar on the upper lateral apex of the right arm

The June 2002 VA medical examiner noted that the right arm 
scar was associated with loss of the underlying deep fascia.  
Since there is underlying soft tissue loss, the scar is rated 
as a "deep" scar rather than as a "superficial" scar.

Under the rating criteria in effect prior to August 30, 2002, 
the only applicable rating criteria for this disability (a 
non-superficial scar on the arm other than a burn scar) was 
Diagnostic Code 7805 (scar, other, rate on limitation of 
function of the part affected).  Since there is no evidence 
of a functional disability to the arm or shoulder consequent 
to this scar, the disability is noncompensable.  The rating 
schedule authorizes the assignment of a zero percent 
(noncompensable) rating in every instance, such as this one, 
in which the rating schedule does not provide such a rating 
and the requirement for a compensable rating are not met.  38 
C.F.R. § 4.31 (2005).

Under the rating criteria in effect as of August 30, 2002, 
this disability may continue to be rated under Diagnostic 
Code 7805, the criteria of which did not change, or, 
alternatively, under the new Diagnostic Code 7801 (scars 
other than head, face, or neck that are deep or that cause 
limited motion).  Under the new diagnostic code, scars with 
an area exceeding 6 square inches are rated as 10 percent 
disabling; scars that exceed 12 square inches are rated as 20 
percent disabling; scars that exceed 72 square inches are 
rated as 30 percent disabling, and scars that exceed 144 
square inches are rated as 40 percent disabling.  The 
appellant's shoulder scar is 1.6 square inches (4 inches long 
by 0.4 inches wide), so a compensable rating clearly is not 
warranted under the revised criteria.  Id.

Under these circumstances, the Board finds that the schedular 
criteria for compensable rating for the veteran's scar on the 
upper lateral apex of the right arm are not met.  

C.  Conclusion

The above determinations are based upon consideration of all 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that either 
disability under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2005) (cited to in the June 2003 SOC).  In 
this regard, the Board notes that neither disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), or 
to warrant frequent periods of hospitalization.  Further, 
neither disability is shown to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the forgoing reasons, each claim for increase must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is each claim, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

3.  Earlier effective date 

The appellant contends that he should be granted an earlier 
effective date than April 4, 2002, for his right shoulder 
scar.  Specifically, he believes that he should be rated at 
least 10 percent disabling as of August 5, 1979, the 
effective date of the grant of service connection for the 
disability in question.  

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  With regard to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2). 

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
that demonstrates intent to apply for an identified benefit 
may be considered an informal claim.  38 C.F.R. § 3.155(a).  

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  

The basic facts of this case are not in dispute.  In an 
October 1980 rating decision, the granted service connection 
and assigned an initial, noncompensable rate for scar at the 
upper apex of the right shoulder, effective August 5, 1979.  
The appellant was notified of the rating and did not initiate 
an appeal.  As that decision is thus final based on the 
evidence then of record (see 38 U.S.C.A. § 7105(b) (West 
2002) and 38 C.F.R. §§ 20.302 and 20.1103 ( 2005)), an 
earlier effective for the award of a compensable rating prior 
to the date of the October 1980 rating action is legally 
precluded.  

Further, at no time between the date of the October 1980 
denial and the April 4, 2002 does the record reflect any 
correspondence from the appellant, or, pursuant to 38 C.F.R. 
§ 3.157, a VA medical record, that could be construed as a 
request for higher rating prior to April 4, 2002.  As such, 
there was no pending claim for increase prior to April 4, 
2002 pursuant to which a compensable rating could have been 
granted.

Finally, the Board emphasizes that, as there is no pertinent 
medical evidence whatsoever between the October 1980 denial 
and the April 4, 2002 claim for increase, there also is no 
medical evidence within the one year period prior to April 4, 
2002 pursuant to which it is factually ascertainable that an 
increase in disability, warranting assignment of a 
compensable rating for the right shoulder scar, had occurred.  
See 38 C.F.R. § 3.400(o)(2).

Under these circumstances, the Board must conclude there is 
no legal basis for assignment of an effective date earlier 
than April 4, 2002 for the assignment of a compensable rating 
for the right shoulder scar; hence, the claim for an earlier 
effective date must be denied.  Where, as here, the law and 
not the evidence is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994).


ORDER

A rating in excess of 10 percent for a scar on the apex of 
the right shoulder is denied.

A compensable rating for a scar on the upper lateral apex of 
the right arm is denied.

An effective date earlier than April 4, 2002, for the award 
of a compensable rating for right shoulder scar is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


